Citation Nr: 0605728
Decision Date: 12/19/05	Archive Date: 03/02/06

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-06 061	)	DATE DEC 19 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.  

2.  Entitlement to an increased rating for lumbar syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


 ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1977 to April 1983.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a claim for service connection for osteoarthritis, and denied an evaluation in excess of 10 percent for service-connected lumbar syndrome.  

The veterans sworn testimony was obtained by the Board at a Video Conference hearing in December 2002.  A transcript of this hearing is on file.  

The claims on appeal were remanded by the Board in April 2004 so that additional evidence, first received at the Board without a waiver of agency of original jurisdiction (RO) review, could be reviewed at the RO.  See 38 C.F.R. § 20.1304(c).  

The issue of an increased rating for lumbar syndrome, currently evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to substantiate his claims on appeal, and obtained and fully developed all evidence necessary for the equitable disposition of these claims.  

2.  Osteoarthritis was neither shown in service, nor to a compensable degree within one year of separation from service, and no competent medical evidence of record associates the veterans current osteoarthritis with his prior active service.   


CONCLUSION OF LAW

1.  Osteoarthritis was not incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on November 9, 2000, emphasized VAs obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and it affirmed VAs duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In August 2001, VA issued regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In regard to both the claim of service connection for osteoarthritis and the claim for an increased rating for service-connected lumbar syndrome, the RO issued a duty to assist letter in October 2001 and a VCAA notice letter in October 2004.  The VCAA notice advised the veteran of what evidence would substantiate each of the claims on appeal, and of the specific allocation of responsibility for obtaining such evidence.  The VCAA notice was provided to the veteran after the initial RO decisions to deny the claims in April 2002, but prior to the readjudication of the claims in a May 2005 SSOC.  The Board finds that any defect with respect to the timing of the VCAA notice was harmless error for the reasons specified below.  

While VCAA notice was not given prior to the first AOJ adjudication of the claims on appeal, notice was provided by the AOJ prior to the transfer and certification of the veterans case to the Board most recently in June 2005, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the claims were readjudicated in the May 2005 SSOC, a copy of which was issued to the veteran.  The veteran has also been provided with every opportunity to submit evidence and argument in support of this claim and to respond to VA notices, and he has taken advantage of these opportunities.  See argument of the veterans representative dated in June 2005 and September 2005.  Viewed in context, the furnishing of the VCAA notice after the decision that led to the appeal did not compromise the essential fairness of the [adjudication].  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had a meaningful opportunity to participate effectively in the processing of his claims.  Id., at 121.  Therefore, with respect to the timing requirement for the VCAA notice as to the claim of service connection for osteoarthritis, the Board concludes that to decide this claim would not be prejudicial to the veteran within the meaning of VCAA.  As to the claim for an increased rating for lumbar syndrome, in addition to the above factors, the Boards decision is favorable to the veteran.  Accordingly, any defect as to VCAA is nonprejudicial.  

The requirements with respect to the content of the VCAA and duty to assist notices are met in this case.  VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim.  This fourth element of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).

The content of the October 2001 duty to assist letter and October 2004 VCAA notice letter complies with all pertinent VA law and regulations.  These notices advised the veteran of the information needed to substantiate his claim of service connection for osteoarthritis and claim for an increased evaluation for lumbar syndrome.  The veterans reply is of record, along with arguments of his representative.  The record also indicates that the veteran was provided with a copy of the April 2002 RO rating decision, the April 2002 statement of the case (SOC), and the May 2005 SSOC, each of which set forth the general requirements of applicable law pertaining to evidence to support the claims on appeal.  

VA has obtained all identified records noted by the veteran throughout the pendency of this matter since the inception of the claims on appeal.  38 U.S.C.A. § 5103A.  Copies of all pertinent treatment and service medical records were obtained, including both private and VA medical evidence.  The veteran was also afforded VA joints examinations in December 2001 and November 2004.  Therefore, the Board finds that the duties to notify and to assist have been satisfied.  It appears that VA has done everything reasonably possible to notify and assist the veteran, and further delay of the appellate review of this case by the Board would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

All the VCAA requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Service Connection for Osteoarthritis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection for arthritis, to include osteoarthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Analysis

In a statement dated in August 2001, the veteran claimed service connection for osteoarthritis.  He indicated that he believed the disease affected his neck, back, and feet.  Osteoarthritis is degenerative joint disease occurring chiefly in older persons, characterized by degeneration of the articular cartilage, hypertrophy of bone at the margins, and changes in the synovial membrane.  See Dorlands Illustrated Medical Dictionary 1199 (28th ed. 1994).  

Service medical records show no treatment for, or diagnosis of, osteoarthritis, including on examination at separation from service in April 1983.  In April 1981, the veteran sustained bruises of the lower back and right hip area when a military vehicle hatch fell on him.  Low back strain was not diagnosed until March 1983, when X-ray studies revealed a mild lumbosacral facet irritation, but were otherwise NL [normal].  In August 1982, the veteran complained of pain in his left knee after hitting it on a metal cabinet.  He was treated with aspirin, heat, and leg exercises, and there were not further complaints regarding the knee, including on examination at separation from service in April 1983.  As noted above, no osteoarthritis was reported or found on physical examination at separation from service in April 1983.  

The post-service medical evidence of record indicates a first notation of minimal osteophytes on VA X-ray studies of the lumbosacral spine in October 1989.  Both VA and private medical records, dated from March 1990 to the present, show occasional treatment for degenerative joint disease of the spine.  The diagnoses on a VA examination in November 2004 included degenerative joint disease of the right knee.  No medical evidence of record associates a current diagnosis of osteoarthritis with an injury or disease incurred in active service.  

As there is no medical evidence showing that osteoarthritis manifested itself in service or that it is the result of a disease or injury in service, service connection may not be granted for osteoarthritis on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Moreover, since osteoarthritis did not manifest itself to a degree of 10 percent or more within one year from the date of separation from active service, osteoarthritis may not be presumed to have had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, no credible medical evidence is of record which links the veterans osteoarthritisfirst shown many years after his separation from service in 1983to his prior active service.  As such, all of the medical evidence of record is against the claim, as neither the service medical records nor post-service medical records support the veterans assertion that his current osteoarthritis is due to an injury or disease in service.  Thus, the Board concludes that service connection for osteoarthritis is not warranted by the evidence of record.  38 C.F.R. § 3.303 (b).  

In so concluding, the Board notes that while the veteran is competent to provide evidence of observable symptoms, but he is not competent to attribute any symptoms to a given cause or diagnosis.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  His assertions of a medical nexus between his post-service osteoarthritis and his prior active service are not, therefore, probative evidence.  

Moreover, the Board notes that VA regulations provide that VA will assist the veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i).  The regulations further provide, in pertinent part, that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 

(A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury, or disease in service; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(C)(4)(i).  

Because no medical evidence meets the requirements of subsection (C) with regard to the claim for service connection for osteoarthritis, it is not necessary to obtain a VA medical examination or medical opinion in order to decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Secy of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  

Although the veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection for osteoarthritis.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for osteoarthritis must be denied.  


ORDER

The claim of service connection for osteoarthritis is denied.  


REMAND

Reason for Remand:  Additional medical examination needed to reconcile conflicting medical evidence regarding the degree of disability manifested by service-connected lumbar syndrome.  The evidence of record demonstrates a long history of disagreement among examiners about the degree of disability manifested by the veterans lumbar syndrome.  

For example, in a letter dated in November 1991, a private physician stated that it was his opinion that the veteran was totally disabled due to acute lumbar disc syndrome and sciatica.  However, on a medical questionnaire from the Commission on the Evaluation of Pain for the Social Security Administration, completed by a private physician in October 1993, the physician noted in regards to a question whether the veterans subjective complaints of pain were greater than would be expected for the recognized level of pathology, the physician stated yes.  Nevertheless, on a VA orthopedic examination report dated in October 1996, the examiner diagnosed (1) cervical disc disease at C3-4, with motor changes in his bilateral upper extremities, and (2) lumbar spine degenerative disease, with some weakness at the L5-S1 distribution, and rendered the opinion that the veterans present disability prevented him from engaging in gainful employment until it was addressed.  To the contrary, on an undated private medical examination report, the examining physician stated that he could not substantiate the diagnosis of arthritis in the veteran, noting that the veteran did not have any difficulties showing range of motion in the cervical and lumbosacral spine and that he had perfectly normal deep tendon reflexes, bilaterally, both over the upper and lower extremities.  

Similarly, following physical examination and a review of X- rays in December 1998, an examining VA physician diagnosed the veteran with complaints of low back pain, without objective evidence of abnormality.  Additionally, the examiner stated that the veteran demonstrated rather remarkable symptom amplification and nonorganic pain behaviors.  It was the examiners opinion that the veterans current low back symptoms were a result of needless treatments rendered to him in response to his complaints rather than efforts at treating any bonafide objective pathology.  The examiner believed that the brace the veteran wore was hinderous and that his oral narcotics were injurious as well, causing him to become dependent on addictive medications that were doing him no lasting benefit.

On a November 1999 VA orthopedic examination report, the same examiner who had examined the veteran in December 1998 noted that, on physical examination, the veteran demonstrated numerous pain behaviors and that his range of motion of the lumbar spine was invalid.  The examiner indicated that neurological evaluation was nonfocal with physiologic and symmetrical reflexes, strength, and sensation.  No atrophy was noted, internal and external rotation of the hips were normal, straight leg raising was negative, and X-rays of the lumbar spine showed minimal degenerative findings consistent with his age.  The diagnosis was low back pain.  The examiner noted that, in his opinion, the veteran did not have a back disability, that there was no objective evidence of any problems with the veterans lumbar spine, and that the veteran demonstrated findings consistent with a diagnosis of malingering.  The examiner noted that there was no credible objective demonstrable reason for the veteran to not be fully employable.

In March 2000, a private physician diagnosed lumbar disc disease and noted that the veteran could not work.  A VA progress note, dated in April 2000, shows that a physician indicated that the veteran was totally and permanently disabled from gainful employment, but there was no indication what disabilities suffered by the veteran caused the inability to be employed.

In connection with the claim for an increased rating that is the subject of this appeal, medical evidence includes the following:

October 2000 report from a private physician, CDC, M.D., with a diagnosis of lumbar disc disease and secondary radiculopathy;

November 2000 private EMG report showing L5 radiculopathy on the right with chronic denervation changes and lumbar nerve root irritation on the left;

December 2000 report from CDC, M.D., who noted that an MRI of the lumbar spine was just fine with no signs of disc impingement, disc herniation, or joint denervation and noted that the EMG study was compatible with right chronic radiculopathy with denervation change and left nerve root irritation;

December 2001 VA examination by the same examiner who had examined the veteran in December 1998 and November 1999 and whose findings on examination were negative and whose impression was history of lumbar strain;

January 2001 VA outpatient treatment note showing that an MRI of L3-4, 4-5 showed minor facet hypertrophy and minimal degenerative joint disease;

April 2001 VA outpatient treatment note which showed that the veteran reported that his pain level that day was 10 but the examiner noted, but vet[eran] is NOT in level ten excruciating painsmiling, laughing, sitting comfortably;

October 2002 private x-ray report on which it was stated that although the osseous structures appear intact, there is a marked loss of normal spinal motion during left lateral bending and that [t]his indicates acute muscle spasm and the presences of fibrous adhesions limiting the normal joint range of motion from L1 to L5;

June 2004 report from private physician, JGM, M.D., who noted, on examination of the lumbar spine, moderate lordosis, pain in mid lumbar area that radiates in the left buttocks, normal gait, no limp or list, flexion to 40 degrees, extension to 10 degrees with lumbar pain, no weakness or sensory deficit of the lower extremities and negative straight leg raising test bilaterally;

November 2004 VA x-ray of the lumbar spine showing mild osteopenia; straightening; narrowing posteriorly L3/4, 4/5, and L5/S1.

On a November 2004 VA examination report, the examiner stated that the claims file was not available for review but that she was able to review electronic medical records.  On physical examination, the examiner noted that the veteran presented with severe tenderness and pain during motion and limited ability to make transfers.  He needed assistance undressing, taking off braces, and getting on the table for examination.  There was marked spasm and muscle guarding in the thoracolumbar spine.  Forward flexion was from 0-30 degrees with pain between 20-30 degrees.  There was pain in the motion that limits functional capacity by the pain, and lack of endurance following repetitive use of the lumbar spine.  The impression was Lumbar discogenic disease with mild to moderate symptomatology.  Evidence of decreased functional capacity and range of motion limited by pain, and lack of endurance.  Major impact is caused by pain.  Evidence of previous injury in service.  There is no C-file, but veteran brought copies of his military records.

In an addendum to this report, the examiner stated that she was able to review the extensive claims file.  Following that review, her impression was modified as follows:  Lumbar discogenic disease with mild to moderate symptomatology.  Decreased functional capacity and range of motion limited by pain and lack of endurance with a major impact caused by pain.  In my medical opinion I consider the veteran to have decreased functional capacity during these flare-ups in a moderate to severe degree.  There is evidence of previous injury in service.

Although the November 2004 examiner stated that the claims file was reviewed, the examination report reflected no awareness of the long history of contrary findings and of disagreement among examiners about the degree of disability manifested by the veterans lumbar syndrome.  Particularly since the examiner stated that the major impact on the veterans functional capacity, range of motion, and endurance was pain and given the findings of other examiners of exaggerated complaints of pain, the Board concludes that remand is necessary for an examination by an examiner who will review the previous medical reports and who will reconcile conflicting medical evidence regarding the degree of disability manifested by service-connected lumbar syndrome.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should ask the veteran to provide information regarding all medical treatment for the service-connected lumbar syndrome that has not already been made part of the record.  The AMC should assist the veteran in obtaining all relevant medical evidence that is not already of record.  If records sought are not obtained, the AMC should notify the veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  Once obtained, all records must be associated with the claims folder.

2.  The AMC should make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA examination to determine the nature and extent of disability resulting from the service-connected lumbar syndrome.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary, including x-rays or MRIs, should be performed.  The examiner should note the reports of testing already done including x-rays, MRIs, and EMG studies. 

In particular, the examiner should note the long history of contrary findings and of disagreement among examiners about the degree of disability manifested by the veterans lumbar syndrome.  Having noted this history, the examiner should report his or her findings on examination as follows:

The examiner should discuss, with regard to the veterans service-connected lumbar syndrome, the severity of any characteristic pain on motion, muscle spasm on extreme forward bending, loss of lateral spine motion (including unilateral) in the standing position, listing of the whole spine to the opposite side, a positive Goldthwaites sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, narrowing or irregularity of joint space, and abnormal mobility on forced motion.

Further, the examiner should discuss the presence, or absence, of any ankylosis of the veterans thoracolumbar spine or of his entire spine, abnormal gait, abnormal spinal contour (including, for example, scoliosis, reversed lordosis, or abnormal kyphosis), guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.

The examiner should indicate range of motion in degrees.  The examiner must describe the extent of any incoordination, weakened movement, and/or excess fatigability.  The examiner must also identify any objective evidence of pain or functional loss due to pain.  The examiner must also express an opinion as to whether there would be additional limits on functional ability during flare-ups (if the veteran describes flare- ups), and, if feasible, express this in terms of additional degrees of limitation of motion during flare-ups.  If this is not feasible, the examiner should so state.  All opinions and conclusions given must be supported by complete rationale.

4.  When the above development has been completed, the AMC should review the record and ensure that the directives of this remand are complied with in full.  The AMC is advised that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  The AMC should re-adjudicate the issue on appeal.  If any benefit sought remains denied, a supplemental statement of the case (SSOC) should be issued, which includes all appropriate laws and regulations, and the veteran should be afforded an opportunity to respond before the case is returned to the Board for further appellate review.  

Thereafter, the case should be returned to the Board for further appellate review, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

